 Case 4:19-cv-12401-MFL-SDD ECF No. 1 filed 08/14/19                    PageID.1      Page 1 of 5



                      UNITED STATES DISTRICT COURT
         IN THE EASTERN DISTRICT OF MICHIGAN –SOUTHERN DIVISION

CLIFTON ALLEN MAUNEY,
     Plaintiff
                                                                      CASE NO.
v.                                                                    HON.

NEXAIR MECHANICAL CORPORATION
       Defendant
___________________________________________/
KELLER & AVADENKA, P.C.
By Barry F. Keller (P15806)
Ann Marie Pervan (P45213)
Attorneys for Plaintiff
2242 S. Telegraph Road, Suite 100
Bloomfield Hills, MI 48302
(248) 335 9266
FAX (248) 335 6128
annmarie@kellerandavadenka.com
___________________________________________/

            COMPLAINT FOR DAMAGES FOR VIOLATIONS OF THE FAIR LABOR
                               STANDARDS ACT,
          29 U.S.C. Sec 201 et seq., DAVIS-BACON ACT, 40 U.S.C. SEC. 3141 et seq., and
                         the Michigan Prevailing Wage Act. Act 166 of 1965


        NOW COMES Plaintiff, by and through his attorneys Keller & Avadenka P.C., and states

the following as his Complaint:

                                        INTRODUCTION
     1. This is an action for relief from Defendants’ violation of Plaintiff’s workplace rights.

        Defendant, based on information and belief violated both federal and state wage and hour

        laws. Plaintiff was misclassified in his work assignment receiving less than the Prevailing

        Wage Rate for the work that he performed for Defendant from October 2016 up to the

        date of his last employment in January 2019.



                                                  1
Case 4:19-cv-12401-MFL-SDD ECF No. 1 filed 08/14/19                PageID.2      Page 2 of 5



 2. Plaintiff worked for Defendant for more than three years, during which time Defendant

    misclassified Plaintiff, and did not correctly pay him his prevailing wage rate as required

    by both Federal and State laws.

 3. Plaintiff and Defendant’s president, after working for Defendant for approximately two

    years, entered into a verbal agreement for an increase in his hourly wage rate to $32.00

    per hour which was never honored by his employer.

 4. Plaintiff is a resident of the City of Canton, County of Wayne, State of Michigan.

 5. Defendant NEXAIR MECHANICAL CORPORATION is a Michigan Corporation, with

    corporate offices located at

                             JURISDICTION AND VENUE
 6. This Court has jurisdiction over this action pursuant to 28 U.S.C. Sec. 1331,1337, and

    Sec 16(b) of the Fair Labor Standards Act of 1938 (“FLSA”), 29 USC Sec. 201 et seq.

 7. This Court has supplemental jurisdiction over the related state law pursuant to 28 USC

    Sec. 1367 because the Michigan Prevailing Wage Act and the Common law of the State

    of Michigan form part of the same controversy or cause of action under Michigan law.

 8. Pursuant to 28 USC Sec 1391(b) and Civil Local Rule, venue is proper in the Eastern

    District, Southern Division of Michigan, and the unlawful practices giving rise to this

    claim occurred within this district. Venue is proper under 31 U.S.C. Sec 3729-3733

    because Plaintiff, based on information and belief, believes the Defendant, their agents,

    and employees knowingly submitted claims by misclassifying their employees on work

    assignments at sites identified in paragraph 12 of this complaint.




                                             2
Case 4:19-cv-12401-MFL-SDD ECF No. 1 filed 08/14/19                 PageID.3      Page 3 of 5



                               COMMON ALLEGATIONS
 9. Plaintiff hereby incorporates by reference each and every paragraph above as if fully

    restated herein.

 10. Plaintiff was employed by Defendant from March 2015 thru February 4, 2019 when he

    ceased working for Defendant because of a wage dispute related to his hourly

    compensation.

 11. Plaintiff was employed by the Defendant to perform HVAC work. Defendant had

    Plaintiff perform work outside of classification and misclassified Plaintiff when he

    worked on various assignments subject to the Michigan Prevailing Wage Act.

 12. Plaintiff received compensation less than other co-workers when performing similar work

    subject to the Michigan Prevailing Wage Act.

 13. Plaintiff performed work, subject to the Michigan Prevailing Wage Act, at the following

    sites (This list is not all inclusive, and may be amended as a result of Defendants

    responses to Plaintiff’s interrogatories).

    a. Pearson Elementary School-South Lyon

    b. Berkley Schools

    c. Franklin High School-Livonia

    d. L’Anse Creuse High School

    e. Woodhaven High School

    f. Troy Early Childhood Development Center

 14. Plaintiff was misclassified, receiving compensation at a rate than the rate for work

    performed. Plaintiff was classified as a HVACR, and performed work on various

    assignments as a pipefitter.



                                                 3
Case 4:19-cv-12401-MFL-SDD ECF No. 1 filed 08/14/19                  PageID.4     Page 4 of 5



                                          CLAIMS


 15. Plaintiff hereby incorporates by reference each and every paragraph above as if fully

    restated herein.

 16. Plaintiff and Defendant entered into a verbal agreement in January 2017 to increase his

    wages to thirty-two dollars per hour which Defendant failed to honor.

 17. Plaintiff claims that Defendant is indebted to him for outstanding wage claims in excess

    of the sum of Ten Thousand Dollars ($10,000.00).

 18. Plaintiff was employed by Defendant on various jobs at sites identified more particularly

    in paragraph 12 of the Complaint. Defendant misclassified Plaintiff in violation of the

    Michigan Prevailing Wage Act, and 23 U.S.C. 113, paying Plaintiff wages at a rate less

    than required by the Prevailing Wage Rate requirements.

 19. The work performed as identified in Paragraph 12 of this complaint was performed

    between October 2016 and February 4, 2019. Plaintiff is entitled to rely on a three year

    statute of limitations for work performed outside of his classification because Plaintiff

    believes that Defendant or his agents, and employees misclassified Plaintiff’s work

    assignments.

 20. Plaintiff has requested and has not received a copy of his entire personnel file, including

    his classification and wage rate for the work performed at each site identified in

    Paragraph 12 of this complaint.

 21. Plaintiff, based on information and belief, believes that he has wage claims including

    claims for not receiving his correct hourly wage rate, overtime claims, and Prevailing

    Wage Claims which exceed the sum of Twenty-Thousand Dollars ($20,000.00),

    exclusive of interest, cost, and attorney fees.


                                               4
 Case 4:19-cv-12401-MFL-SDD ECF No. 1 filed 08/14/19                  PageID.5   Page 5 of 5



                                              RELIEF
         Wherefore Plaintiff prays for the following relief:

   1. A complete and accurate accounting of all earnings earned while performing work from

         January 2017 thru January 2019.

   2. A detailed accounting of Plaintiff’s wage rate for each classification of work performed

         by Plaintiff from October 2016 thru January 2019.

   3. A detailed summary of each classification of work performed by Plaintiff on each site

         identified in Paragraph 12 of this complaint.

   4. Reasonable Attorney fees and cost as permitted pursuant to the FLSA.

                                               Respectfully submitted,
                                               KELLER & AVADENKA, P.C.


                                               /s/Barry F. Keller
                                               Barry F. Keller (P-15806)
                                               Ann Marie Pervan (P-45213)
                                               Attorneys for Plaintiff
                                               2242 S. Telegraph RD., Ste. 100
                                               Bloomfield Hills, MI 48302
                                               Tel#: 248-335-9266
                                               Fax#: 248-335-6128
                                               barry@kellerandavadenka.com



Dated:          July 25, 2019




                                                  5
